          Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 1 of 22




  DENNIS RIGGINS
  72 MAGNOLIAAVENUE
  MOUNT VERNON, NY
  TEL. NO. 914-316-5893

                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                   (WESTCHESTER VINTAGE)


  DENNIS RIGGINS,                                                  20-cv-00017
                                                     Docket No.· - - - - - - - - - - -

                                Plaintiff,                                    Civil Action


                                                                                                :;;g   (f>
                                                                                                :;;g   Cl
                                                                                                <-     :z:
                                                                    -< ·:u                      ,_
  WILMINGTONSAVINGSFUNDSAND                    JURYTRIALDEMANntD                                       5~
  SOCIETY; UPLAND MORTGAGE ACQUISITION CO. LLC                N     ~:
  BAYVIEW LOAN SERVICES LLC., M&T BANK;                      Sc ~ 8
  CARRINGTON MORTGAGE LOAN SERVICES                          '--!? c..... _
                                                                                                U1
                                                                                                -.J
                                Defendant(s)

  -------------------''


           NOW COMES Dennis Riggins, the plaintiff prose' in the above captioned matter,

  and who herein files this instant Federal Civil Action, and in support thereof Respectfully states

'··· and alleges as follows:

           I. That I am more than 18 years of age, a citizen of the United States, and a resident of

  the State of New York, residing at 72 Magnolia Avenue, Mount Vernon, New York, I 0553

          2. That no other civil action has been filed in any other Court or Jurisdiction involving

  the same issues as prosecuted in this instant complaint.
       Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 2 of 22




                                  JURISDICTION & VENUE

        3. That jurisdiction lies before this Honorable Court, where the plaintiff's civil action

presents a federal question and defendants caused the plaintiff to suffer ascertainable damages in

excess of Seventy Five thousand dollars ($75,000.00), and jurisdiction is found under Title 28

USC §1331/2.

       4. That venue lies before this Honorable Court, where the events complained of took

place within the jurisdictional boundaries of this Court.

        5. That plaintiff invokes the right of this Honorable Court to take jurisdiction over all

related State claims.



                                         THE PARTIES
       6. That the plaintiff is the true owner in due course of a property in controversy located

at 72 Magnolia Avenue, Mount Vernon, New York .

       7. That defendants WILMINGTON SAVINGS FUNDS AND SOCIETY, and
          UPLAND MORTGAGES ACQUISITION CO LLC , erroneously

claims to be the true owner in due course of plaintiff's property located at 72 Magnolia Avenue,

Mount Vernon, New York, and has caused the plaintiff to suffer ascertainable damages through

the prosecution of a State Foreclosure Action, based upon a fraud on the court, lack of standing

to foreclose, and related acts of fraud in concealment.

       8. That defendants BAYVIEW LOAN SERVICES, M&T BANK, CARRINGTON
          MORTGAGE SERVICING, acting in concert with defendants WILMINGTON
           SAVINGS FUNDS AND SOCIETY, and UPLAND MORTGAGE
           ACQUISITION CO. LLC, erroneously claims to be the true owner in due course of
           plaintiff's property, and has caused the plaintiff to

suffer ascertainable damages through the prosecution of a State Foreclosure Action, based upon a

                                                  2/22
       Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 3 of 22




fraud on the court, lack of standing to foreclose, and related acts of fraud in concealment, as set

forth more fully below.



        9.    That defendant M&T Bank, based upon information and belief is a domestic

corporation doing business in New York State, providing Mortgage loan services, and alleges to

be the servicer of the Riggins's mortgage.

      10.    That defendant CARRINGTON MORTGAGE SERVICES, based upon
information and belief is a domestic corporation doing business in New York, providing
Mortgage loan services, and alleges to be the services of the Riggins's mortgage.

                                 PRELIMINARY STATEMENT

       11.    A fraud against the plaintiff and his property located at 72 Magnolia Avenue,
Mount Vernon, NY, 10553

New York, wherein the defendants prosecuted an erroneous civil action, in an abuse of process

for foreclosure against the plaintiff's property never properly or timely serving the plaintiff with

a copy of the civil action and without standing causing the plaintiff to lose his property though a

Final Judgment of Default, and Foreclosure, which remains under contest as of this date.

        12.   That defendants as named herein have unlawfully and wrongfully foreclosed on

and ceased plaintiff's property through a pattern and practice of fraud on the Court, and Fraud in

concealment against the plaintiff, causing the plaintiff to suffer ascertainable damages, loss and

damage to his credit standing and this civil action now follows.

                             FACTS RELATED TO ALL COUNTS

       13.          That the original owner of the property in controversy was Ruby Riggins, she


executed the original Mortgage on June 61h, 2007 in the amount of$122,000.00 dollars, the
mother of plaintiff now deceased.

                                                  3/22
       Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 4 of 22




        14.           That JP Morgan Chase NA, was the investment bank during the securitization


process and Fannie Mae is the Trustee, the Mortgage was placed into a Guaranteed Remic Trust

2007-63, Trust closing date June 29th, 2007.

        15.    The chain of custody refers to the chronological documentation or paper trail,


showing the seizure ,custody, control, transfer, analysis, and disposition of evidence both

physical and electronic. Research regarding documents that were not found to be recorded in the

chain of custody. To allow for the Power of Sale to be available for a party to have standing, the

chain of endorsements appearing on the face of the Note Instrument must be in tandem match the

recordation of the chain of Assignments of [Security Instrument] in the Public Records. Failure

to properly record Assignments of the [Security Instrument] (lien) which would memorialize a

Note's negotiation, where without endorsements as it pertains to the transfer of beneficial and

Security interest in real property, can render the [Security Instrument] a nullity by operation of

law as the Note is unenforceable under UCC 3-201, 3-204 & 3-302(d). "A security interest

cannot exist independent of the obligation it secures." Negus-Sons, Inc., 460 B.R. at 758, quoting

Inre:AdvancedAviation, Tnc, IOI B.R. 310,313 Banker. M.D. Fla. 1989
              16.   Banking Practice does not overcome Uniform Commercial Code USCA (1988).


The United States Court of Appeals Fifth Circuit determined that banking practice cannot

overcome or substitute for enacted Uniform Commercial Code Statute: "Hibernia's reliance on

commercial custom is misplaced. Commercial custom does not apply where the UCC provides

otherwise. See UCC Sec.1-103; also UCC Sec. 3-104, Official Comment 2 ("writing cannot be

made a negotiable instrument within this Article by contract or by conduct.") Moreover, it would

be inequitable to apply the banking industry's unilateral "custom" to a maker, such as the Army,



                                                  4/22
       Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 5 of 22




that is unaware of or may not recognize such a custom." 841 F. 2d 592 United States ofAmerica

v. Hibernia National Bank 96 A.L.R.Fed. 895, 5 UCC Rep.Serv. 2d 1392 United States Court

of Appeals, Fifth Circuit_J988

         17.    That it is a cornerstone and long held concept within United States Law, that


when the rights to the Tangible Paper Note and the rights to the Security Instrument are

separated, the Security Instrument, because it can have no separate existence, cannot survive and

becomes a nullity. .In Carpenter v. Longan 16 Wall 271,83 U.S. 271, 274, 21 L.Ed. 313 (1872),

the U.S. Supreme Court stated "The note and mortgage are inseparable; the former as

essential, the latter as an incident. An assignment of the note carries the mortgage with it, while

assignment of the latter alone is a nullity ... The mortgage can have no separate existence. When

the note is paid the mortgage expires. It cannot survive for a moment the debt which the note

represents. This dependent and incidental relation is the controlling consideration.

          18.    That the original lender of the mortgage and party to the promissory note is

Sterling Empire Funding Associates, LTD., a New York Corporation as executed in a closing on

June 6th, 2007, property in controversy located at 72 Magnolia Avenue, Mount Vernon, New

York 10553. Mortgage of Ruby Riggins dated June 06, 2007 and filed in the Official Records of

The Westchester County Recorder&#39;s Office on June 26, 2007 as ins# 471700063.

       19.       Assignment of Mortgage", dated January 12, 2009 and filed in the Official


Records of the Westchester County Recorder #39;s Office on August 18, 2010 as ins#

502213136, signed by Elpiniki Bechakas as Assistant Secretary and Vice President and notarized

January 12, 2009 by Jamie Canella, New York Notary Commission #01CA6121112, where

Mortgage Electronic Registration Systems, Inc., grants, assigns, and transfers to Chase Home

Finance, LLC.

                                                  5/22
       Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 6 of 22




        20.       That a Corrective Assignment of Mortgage, dated December 19, 2013 and filed in
the Official Records of the Westchester County Recorder#39;s Office on January 30, 2014 as

ins# 540233364, signed by Paul Burrier as Vice President and notarized December 19, 2013 by

Darin Harrison Culler, Ohio Notary Commission #NIA, where Mortgage Electronic Registration

Systems, Inc., grants, assigns, and transfers to JPMorgan Chase Bank, N.A., S/B/M Chase Home

Finance LLC.

        21.        That New York Assignment of Mortgage", dated April 03, 2014 and filed in the


Official Records of the Westchester County Recorder&#39;s Office on June 11, 2014 as ins#

541623349, signed by Patrick D. Coleman, Jr as Vice President and notarized April 03, 2014 by

Yolanda A Diaz, Louisiana Notary Commission #NIA, where JPMorgan Chase Bank,

N .A.,S/B/M Chase Home Finance LLC grants, assigns, and transfers to Bayview Loan Servicing,

LLC.

        22.         That as part of a pattern and practice of fraud the defendants acted in concert with


others in a scheme to flip and transfer the mortgage from entity to entity, creating a paper trail of

deceit aimed at depriving the plaintiff of his lawful property and depriving him of his

fundamental property rights.



            23.      The Riggins Intangible Obligation was sold to the Guaranteed REMIC Pass-


Through Certificates Fannie Mae REMIC Trust 2007-63 shortly after the June 06, 2007 signing

and subsequently in June 2017 was sold to the Upland Mortgage Acquisition Company 2017 -

32 Trust.

            24.      The rights to the Riggins Intangible Obligation have been conveyed as a


Transferable Record to the FNMA REMIC 2007-63 Trust. For the rights to the Riggins

                                                    6122
       Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 7 of 22




Intangible Obligation not to have been stripped away from the rights to the Riggins Note by that

conveyance, the rights to the Riggins Note must have also been transferred to the FNMA REMIC

2007-63 Trust.

         25.         Even though the Riggins Intangible Obligation was owned by the FNMA REMIC


2007-63 Trust, it can only be determined if the original Riggins Note had been physically

delivered to the FNMA REMIC 2007-63 Trust by checking with the custodian of documents.

Until then, there is no evidence that the FNMA REMIC 2007-63 Trust possessed in any manner

the Riggins Note before rights to the Riggins Intangible Obligation were stripped away shortly

after the June 06, 2007 signing.

        26.      The rights to the Riggins Intangible Obligation have been conveyed as a

Transferable Record to the FNMA REMIC 2007-63 Trust. For the conditions of Riggins

Mortgage over the Riggins Intangible Obligation not to have been stripped away by that

conveyance, the rights to the Riggins Mortgage must have also been transferred to the FNMA

REMIC 2007-63 Trust.



       27.         The beneficial interest (ownership) of the Riggins Mortgage has been recorded in

the Official Records of Westchester County Recorder&#39;s Office as being in the name of

Sterling Empire Funding Associates, LTD., A New York Corporation, the Original Lender of the

loan dated June 06,2007. However, it is clear that Sterling Empire Funding Associates, LTD., A

New York Corporation sold all ownership interest in the Riggins Intangible Obligation to JP

Morgan Chase Bank, N.A. ,shortly after the June 06, 2007 signing. Interest in the Riggins

Intangible Obligation is held in the FNMA REMIC 2007-63 Trust, and the payments under the

Riggins Intangible Obligation are disbursed to the investors ofFNMAREMIC 2007-63 Trust

                                                  7/22
       Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 8 of 22




who hold certificates to the investment classes into which payments under the Riggins Intangible

Obligation are scheduled to flow. Therefore the transfer of beneficial interest in the Riggins

Mortgage by Sterling Empire Funding Associates, LTD., A New York Corporation might be

accomplished, but that beneficial interest is no longer attached to the rights to the Riggins

Intangible Obligation.

             28.        As the FNMA REMIC 2007-63 Trust had an Interest in the Riggins Intangible

Obligation, the FNMA REMIC 2007-63 Trust Was Required to Have Interest in the Riggins

Note and Interest in the Riggins Mortgage.

          29.         Fannie Mae had purchased an interest in the Riggins Mortgage Loan and delivered

that interest in the Riggins Mortgage Loan into the FNMA REMIC 2007-63 Trust and claimed to

have control of the Riggins Note and the Riggins Mortgage. Fannie Mae states in its May 2012

Fannie Mae Single-Family Selling Guide, under Preface:

Terms and General Conventions, page xxiii:

       " ... when the lender contracts to sell mortgages to Fannie Mae as whole mortgages (to
hold in our portfolio or to include later in MBS pools that we form). We remit cash proceeds to
the lender in payment of the purchase price for these mortgages."

       30.          That by the FNMA REMIC 2007-63 Trust purchasing the Riggins Intangible

Obligation and doing with it whatever was done, the FNMA REMIC 2007-63 Trust was

exercising rights of ownership over the Riggins Mortgage Loan and the payment stream. By

exercising rights of ownership over the Riggins Mortgage Loan and the payment stream, the

FNMAREMIC 2007-63 Trust was making a claim of rights to all three parts of the Riggins
Mortgage Loan, a claim which is misplaced.

       31.         The Riggins Mortgage Loan only exists through the tangible instruments creating

it, the Riggins Note and the Riggins Mortgage. The sale of the rights to the Riggins Intangible

                                                  8/22
         Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 9 of 22




Obligation to the FNMA REMIC 2007-63 Trust without stripping away the rights to the Riggins

Intangible Obligation from the rights to the Riggins Note could only be accomplished with the

accompanying negotiation of the Riggins Note and the accompanying assignment of the Riggins

Mortgage to the FNMA REMIC 2007-63 Trust which is has not happened. Whereas the Trust as

a standalone party has not lawfully been conveyed the Riggins Note, much less been filed of

record as a secured creditor.

           32.     The FNMA REMIC 2007-63 Trust has made claims of interest in the rights to the


Riggins Intangible Obligation and exercised those claims. To exercise claims of rights to the

Riggins Intangible Obligation, proper assignments of the Riggins Mortgage should have been

Accomplished the FNMA REMIC 2007-63 Trust are acted as if proper assignments of the

Riggins Mortgage have been accomplished

           33.     The assignment of the Riggins Mortgage is a conveyance of an instrument


concerning real property which must be recorded to be acted upon. United States Code considers

that anyone certifying that a real estate instrument has been assigned when in fact it has not is

guilty of a felonious criminal act.

Title 18 USC Chapter 47 § 1021

"Whoever, being an officer or other person authorized by any law of the United States to
record a conveyance of real property or any other instrument which by such law may be
recorded, knowingly certifies falsely that such conveyance or instrument has or has not
been recorded, shall be fined under this title or imprisoned not more than five years, or
both."



           34.     The negotiation of the Riggins Note to Fannie Mae is required both by Fannie


Mae #39;s own requirements and New York State Law.

                                                9/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 10 of 22




            3S.     Fannie Mae states in its own December 2010 Fannie Mae Requirements for

Document Custodians v6.0, page 27:


8.1 Mortgage <or Deed of Trust) Note

"The Document Custodian must receive the original mortgage (or deed of trust) note for
each mortgage listed on the Schedule of Mortgages (Form 2005)."

          36.     The FNMA REMIC 2007-63 Trust cannot claim Interest in either the Riggins Note


or the Riggins Mortgage

            37.   The FNMA REMIC 2007-63 Trust had an interest in the Riggins Intangible

Obligation. However, the transfer of rights, to either of the two tangible parts of the security

instrument that evidence the Riggins Intangible Obligation, from Sterling Empire Funding

Associates, LTD., a New York Corporation to the FNMA REMIC 2007-63 Trust is not

memorialized in the Official Records of the Westchester County Recorder Office in a

manner which observes United States Code.

         38.      Under the Consumer Credit Protection Act Title 15 USC Chapter 41 § 1641(g):


any transfers of the Riggins Mortgage Loan to the FNMA REMIC 2007-63 Trust would be in

violation of Federal Statute, if those transfers had not been recorded in the Official Records of

the Westchester County Recorder&#39;s Office within 30 days along with notification of Ruby

Riggins that the transfers had occurred. As there are no recorded assignments of the Riggins

Mortgage to the FNMA REMIC 2007-63 Trust within 30 days of June 06, 2007, either there has

been a violation of Federal Law or the FNMA REMIC 2007-63 Trust, who have an interest in

the Riggins Intangible Obligation, are not the owners of either the Riggins Note or the Riggins

Mortgage.
                                                10/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 11 of 22




Title 15 USC Chapter 41 § 164 Hg)

(g) Notice of new creditor

(1) In general

In addition to other disclosnres required by this subchapter, not later than 30 days

after the date on which a mortgage loan is sold or otherwise transferred or assigned

to a third party, the creditor that is the new owner or assignee of the debt shall notify

the borrower in writing of such transfer, includiug-

(A) the identity, address, telephone number of the new creditor;

(B) the date of transfer;

(C) how to reach an agent or party having authority to act on behalf of the new

creditor;

(D) the location of the place where transfer of interest in the debt is recorded; and

(E) any other relevant information regarding the new creditor.

            39.    The FNMAREMIC 2007-63 Trust certifies that an assignment of the Riggins

Mortgage has been accomplished by selling certificates as shares of the FNMAREMIC 2007-63

Trust to investors based on the placement of the Riggins Mortgage Loan. However, there have

been no assignments of the Riggins Mortgage to the FNMAREMIC 2007-63 Trust recorded in

the Official Records of the Westchester County Recorder&#39;s Office, although both Fannie

Mae&#39;s own requirements (cited below) and New York State Law require assignments

memorializing the sale and negotiations of the Riggins Note along with the acquiring of rights.

Therefore, the FNMAREMIC 2007-63 Trust appears to have violated Title 18 USC Chapter 47

§1021.

             40.     Fannie Mae states in its own December 2010 Fannie Mae Requirements for

                                                  11/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 12 of 22




                                 Document Custodians v6.0, page 8:

Documents: For each Mortgage Loan, the related promissory note, mortgage assignment to

Fannie Mae, and other documents that Fannie Mae requires to be deposited with the

Document Custodian: (i) for its review and certification to Fannie Mae (as such

Requirements are specified in the Guides, the RDC, both, and/or any other notice to the

Document Custodian that describes Fannie Mae requirements for specific Mortgage Loans

or Mortgage Loan types), and (ii) if the Mortgage Loans are acquired by Fannie Mae, for

custody on behalf of Fannie Mae.

Electronic Record: a contract or other information record that is created, generated, sent,

communicated, received, or stored by electronic means. An electronic record may be

delivered as part of an electronic transaction by the lender, a Document Custodian, or

Fannie Mae (or when a third party is involved, by the lender, a Document Custodian, or

the third party). All electronic records for Mortgage Loans sold to Fannie Mae must

comply with the standards of the federal Electronic Signatures in Global and National

Commerce Act (E-SIGN) and, if applicable, the Uniform Electronic Transactions Act

(VETA) adopted by the state in which the electronic record is initiated.

         41.       That any electronic transfers of the Riggins Mortgage that may have been

executed without recording within the Official Records of the Westchester County Recorder

Office are void under Uniform Electronic Transactions Act (UETA) USC § 15-96-1-7003:

       (a) Excepted requirements

The provisions of section 7001 of this title shall not apply to a contract or other record

to the extent it is governed by (3) the Uniform Commercial Code, as in effect in any State,

other than sectionsl-107 and 1-206 and Articles 2 and 2A

                                              12/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 13 of 22




                 42.       That FNMA REMIC 2007-63 Trust have an interest in the Riggins Intangible


Obligation, however, according to New York State Law, the FNMA REMIC 2007-63 Trust can

only be entitled to enforce the Riggins Mortgage if they took the Riggins Mortgage by way of

assignments pursuant to:

NY Code § 290. Definitions; effect of article.
1. The term real property as used in this article, includes lands, tenements and hereditaments and

chattels real, except a lease for a term not exceeding three years.

2. The term purchaser includes every person to whom any estate or interest in real property is

conveyed for a valuable consideration, and every assignee of a mortgage, lease or other

conditional estate.

3. The term conveyance includes every written instrument, by which any estate or interest in real

property is created, transferred, mortgaged or assigned, or by which the title to any real property

may be affected, including an instrument in execution of a power, although the power be one of

revocation only, and an instrument postponing or subordinating a mortgage lien; except a will, a

lease for a term not exceeding three years, an executory contract for the sale or purchase of

lands, and an instrument containing a power to convey real property as the agent or attorney for

the owner of such property.

4. The term recording officer means the county clerk of the county, except in a county having a

register, where it means the register of the county.

5. Recording or recorded means the entry, at length, upon the pages of the proper record books

in a plain and legible hand writing, or in print or in symbols of drawing or by photographic

process or partly in writing, partly in printing, partly in symbols of drawing or partly by

photographic process or by any combination of writing, printing, drawing or photography or

                                                13/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 14 of 22




either or any two of them. Recording or ;recorded also means the reproduction of instruments by

microphotography or other photographic process on film which is kept in appropriate files.

6. This article does not apply to leases for life or lives, or for years, heretofore made, of lands in

either of the counties of Albany, Ulster, Sullivan, Herkimer, Duchess, Columbia, Delaware or

Schenectady ...

NY Code § 291. Recording of conveyances,

A conveyance of real property, within the state, on being duly acknowledged by the person

executing the same, or proved as required by this chapter, and such acknowledgment or proof

duly certified when required by this chapter, may be recorded in the office of the clerk of the

county where such real property is situated, and such county clerk shall, upon the request of any

party, on tender of the lawful fees therefor, record the same in his said office. Every such

conveyance not so recorded is void as against any person who subsequently purchases or

acquires by exchange or contracts to purchase or acquire by exchange, the same real property or

any portion thereof, or acquires by assignment the rent to accrue there from as provided in

section two hundred ninety-four-a of the real property law, in good faith and for a valuable

consideration, from the same vendor or assignor, his distributers or devisees, and whose

conveyance, contract or assignment is first duly recorded, and is void as against the lien upon the

same real property or any portion thereof arising from payments made upon the execution of or

pursuant to the terms of a contract with the same vendor, his distributers or devisees, if such

contract is made in good faith and is first duly recorded. Notwithstanding the foregoing, any

increase in the principal balance of a mortgage lien by virtue of the addition thereto of unpaid

interest in accordance with the terms of the mortgage shall retain the priority of the original

mortgage lien as so increased provided that any such mortgage instrument sets forth its terms of

                                                14/22
       Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 15 of 22




repayment.

Mckinney Consolidated Laws of New York Annotated Real Property Actions and
Proceedings

Law:

Chapter 81. Of the Consolidated Laws

Article 13. Action to Foreclose a Mortgage

Where various assignees together owned and held both mortgage and mortgage note, fact that

assignees of portion of mortgage note, who had brought action on note, and other assignees, who

had instituted foreclosure action, were different persons did not entitle assignees to avoid either

mortgage limitation that mortgagees would look only to mortgaged property to recover debt or

prohibition of this section against maintaining action to recover portion of mortgage ...

... Plaintiff, who received assignment of mortgage without assignment of note as collateral

security for promise of indemnification, could not maintain action for foreclosure and deficiency

judgment since foreclosure of mortgage may not be brought by one who has no title to it and

absent transfer of debt, assignment of mortgage is nullity...

             43.    The Riggins Mortgage must have been duly assigned to the FNMA REMIC


2007-63Trust for the FNMA REMIC 2007-63 Trust to be entitled to enforce the Riggins


Mortgage.
             44.     That a duly recorded assignment of the Riggins Mortgage constitutes


constructive notice while an unrecorded assignment of the Riggins Mortgage is notice only to

immediate parties. With constructive notice, all persons attempting to acquire rights in the

Riggins Property are deemed to have notice of the recorded instrument. In this way, the


                                               15/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 16 of 22




Recording Statute is intended to expose the chain of title of the Riggins Mortgage to inspection

by examination of real property records, protecting innocent junior purchasers and lenders from


secret titles and the subsequent fraud attendant to such titles.

             45.     That assignments of the Riggins Mortgage must be accompanied by parallel


endorsements of the Riggins Note for the Riggins Mortgage Loan to remain secured by the


Riggins Property. Because endorsements are very often undated and because a plaintiff must

prove that it had standing at the inception of a case, Marianna &amp; B.R. Co. v. Maund, 56 So.

670,672 (Fla. 1911), the assignment, assignor, his distributers or devisees, and whose


conveyance, contract or assignment is first duly recorded, and is void as against the lien upon the

same real property or any portion thereof arising from payments made upon the execution of or

pursuant to the terms of a contract with the same vendor, his distributers or devisees, if such


contract is made in good faith and is first duly recorded.

             46.      Notwithstanding the foregoing, any increase in the principal balance of mortgage


lien by virtue of the addition thereto of unpaid interest in accordance with the terms of the

mortgage shall retain the priority of the original mortgage lien as so increased provided that any

such mortgage instrument sets forth its terms of repayment.

Mckinney &#39;s Consolidated Laws of New York Annotated

Real Property Actions and Proceedings Law

Chapter 81. Of the Consolidated Laws

                                                16/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 17 of 22




Article 13. Action to Foreclose a Mortgage.

          4 7.    Where various assignees together owned and held both mortgage and mortgage note,

fact that assignees of portion of mortgage note, who had brought action on note, and other

assignees, who had instituted foreclosure action, were different persons did not entitle assignees

to avoid either mortgage limitation that mortgagees would look only to mortgaged property to

recover debt or prohibition of this section against maintaining action to recover portion of

mortgage ... Plaintiff, who received assignment of mortgage without assignment of note as

collateral security for promise of indemnification, could not maintain action for foreclosure and

deficiency judgment since foreclosure of mortgage may not be brought by one who has no title to

it and absent transfer of debt, assignment of mortgage is nullity ...

            48.    That defendant filed a Civil Action for Foreclosure against the Residential

property of defendant located at 72 Mongolia Avenue, Mount Vernon New York, 10553, and

erroneously claimed that defendant was served with a true copy of civil action.

            49.    This system of securitization has a serious legal flaw as it provides that the


Account Debtor (Intangible Obligor) and the Debtor (Tangible Obligor) have to be one in the

same which is a logistical and legal impossibility. As the Intangible Obligee is not perfected of

record to the Tangible Mortgage (Tangible Security securing the Tangible Article 3 Note) and

not having the Tangible Article 3 instrument negotiated from Tangible Obligee to Intangible

Obligee as provided under UCC 3, the Intangible Obligee has no real property securing an

Obligation created by the Account Debtor. Whereas UCC 3 allows proving up an Article 3

Tangible Instrument, such law does not extend to the Tangible Security that once secured the

Tangible Article 3 Note made payable to the Originating Tangible Obligee. NON-Holder-in-

Due-Course Alleges Default: (Trustee/Mortgage Servicer)

                                             17/22
         Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 18 of 22




       The Mortgage Servicer or the Trustee of the INTANGIBLE Investment Vehicle declares

default.

• Numerous actions of fraud are readily identifiable.

• As noted in the four (4) electronic negotiations of the electronic loan package to securitization,

there is a lack of supporting law to allow electronic negotiation. Only the Holder of the "Paper

Promissory Note" entitled in the indebtedness has a right to collect payments.

• Lost Note Affidavits based on Electronic Records are Hearsay

• Introduction of fraud into the Securities Market

• Fraudulent creation of assignments in attempt to transfer lien rights from Originator to 3,d or

4th   subsequent purchaser bypassing I st and 2nd purchasers resulting in fraudulent filing in public

records.

                50.       That defendants acted with a pattern and practice of fraud and deceit in filing a

State civil action for foreclosure against plaintiff without an indispensable original note at the

time of filing civil foreclosure action.

                5 I.      That defendants acted with a pattern and practice of fraud and deceit in
          filing a

State civil action for foreclosure against plaintiff without standing to do so,

                52.       That defendants violated the Fair debt Collection Practice Act, in failing to verify

the debt.       53.       That defendants violated the Fair Debt Collection Practice Act, in attempting to

collect a debt from the plaintiff which defendant was not the true creditor.

                54.      That defendants violated the Fair Debt Collection Practice Act, in obtaining a

Final Judgment of Foreclosure and Sale, without the indispensable note and without standing to

do so and employed a pattern and practice of fraud on the plaintiff to deprive plaintiff of his

                                                   18/22
       Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 19 of 22




primary residence and a fraud on the State Court, deliberately confusing the Court to obtain a

Final Judgment of Foreclosure & Sale.

               55.        That defendants acted with a pattern and practice of Fraud in Concealment by

concealing facts from the plaintiff revealing that defendant was not the true owner in due course

of the note, mortgage or property, unlawfully foreclosing on plaintiff primary resident and

selling it at auction.

               56.        That defendants received an unjust windfall in fraudulently foreclosing on

plaintiff's primary residence without standing to do so and plaintiff is entitled to a return of his

primary residence.

               57.       That defendants violated the Fair Credit Reporting and Disclosure Act, by filing

false claims of debt against the plaintiff, destroying plaintiff's credit history and title.

                                         COUNT ONE
                                    FRAUD IN CONCEALMENT

               58.       That here plaintiff incorporates by reference all facts and averments as set forth

more fully in paragraphs 1-55 above, as though fully set forth herein, and;

                59.           That plaintiff charges the defendants while acting in concert with each other,

concealed facts proving that the defendants did not have an indispensable note at the time of

filing state civil action for foreclosure against plaintiff's primary residence, which plaintiff is the

True owner in due course of.

               60.         That plaintiff charges the defendants while acting in concert with each other,

Fraudulently concealed facts proving that the defendants did not have standing to file foreclosure

against plaintiff's primary residence.

                                                   19/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 20 of 22




       WHEREFORE, plaintiff demands a Money Judgment in the amount of Five Million
  Dollars, ($5,000,000.00) for compensatory and punitive damages, pre and post judgment
interest, court costs and reasonable attorney fees, and any other relief the court may deems
                          necessary and just within its jurisdiction.

                                                COUNTTWO
             VIOLATION OF THE FAIR DEBT COLLECTION PRACTICE ACT

       61.           That here plaintiff incorporates by reference all facts and averments as set forth

more fully in paragraphs 1-58 above, as though fully set forth herein, and;

       62.         That defendants jointly engaged in a pattern and practice of conduct in violation of

the FDCPA, by filing a State Civil Action for Foreclosure against plaintiff's primary residence,

without an indispensable note proving the debt, and without standing to do so.

       63.         That defendants jointly foreclosed on plaintiff's primary residence to collect on a

debt which as not due or owing to them.

       64.         That defendants failed to send plaintiff's indispensable written notice validating

the debt under the act, and the monetary amount claimed by defendants in state civil action for

foreclosure was greater than actual amount of alleged debt owed.

       WHEREFORE, plaintiff demands a Money Judgment for statutory and punitive
damages a determined by a jury at trial, together with pre and post judgment interest,
court costs and reasonable attorney fees, and any other relief the court may deems
necessary and just within its jurisdiction.

                                              COUNTTHREE
               VIOLATION OF THE FAIR REPORTING & DISCLOSURE ACT

             65.      That here plaintiff incorporates by reference all facts and averments as set forth

       more fully in paragraphs 1-62 above, as though fully set forth herein, and;


                                                         20/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 21 of 22




           66.      That defendants falsely reported a debt not owed by plaintiff to them, related

to a foreclosure where defendants had no standing, in violation of the act.

           67.     That defendants false report to credit reporting agencies caused plaintiff to

suffer damage to credit worthiness and title.

       WHEREFORE, plaintiff demands a Money Judgment for statutory and punitive
damages a determined by a jury at trial, together with pre and post judgment interest,
court costs and reasonable attorney fees, and any other relief the court may deems
necessary and just within its jurisdiction.

                                      COUNT FOUR
                                   UNJUST ENRICHMENT

           68.     That here plaintiff incorporates by reference all facts and averments as set

       forth more fully in paragraphs 1-65 above, as though fully set forth herein, and;

           69.    That defendants acquired an unjust enrichment under false pretense in filing a

civil foreclosure action against the primary residence of the plaintiff, where they did not possess

an indispensable original note proving the debt and had no standing to foreclose.

       WHEREFORE, plaintiff demands return of resident free and clear title a Money
Judgment for 28 Million Dollars ($28,000,000.00), in actual and compensatory damages,
together with punitive damages in an amount to be determined by a jury at trial, together
with pre and post judgment interest, court costs and reasonable attorney fees, and any
other relief the court may deems necessary and just within its jurisdiction.



DENNIS RIGGINS                                                  Mailing address
Plaintiff pro se.                                            46 Gramatan Avenue/ Suite 142

72 Magnolia avenue.                                          Mount Vernon NY 10550

                                                         Email/ bw ioc@aol eoro

                                           21/22
      Case 7:20-cv-00017-NSR Document 2 Filed 01/02/20 Page 22 of 22




                                CERTIFICATION OF SERVICE


                                 JQI\II~, 3 1 ~O.JC>
I Dennis Riggins, swear on this day 9   'i     I; i!B !9-my "ffirmation of service by certified USPS to
the followings

Wilmington Saving and Funds Society.                                    M&T Bank

500 Delaware Avenue.                                                   PO Box 1288

Wilmington, DE, 19801.                                                 Buffalo NY 14240

Upland Mortgage Acquisition Co lie

Clo CARRINGTON Capital Mgmt.                                 Carrington Mortgage service lie

1700 E. Putnam Avenue 5 flr.                                 80 Lamberton rd #20

Old Greenwich Connecticut, 06870.                            Windsor CT 06095

BAYVIEW loan mortgage services                              Upland Mortgage Acquisition Co lie

4425 Ponce de Leon blvd, 5th Fir.                           Wilmington Saving and Funds soc.

Coral Gables, Fl, 33146.                                    500 Delaware ave

                                                            Wilmington , DE, 19801

McCabe Weinberg & Conway PC

145 Huguenot street.                                       Andrew Romano

New Rochelle, NY 10801.                                    20 South Broadway unit 902

                                                           Yonkers, NY 10701



                                             22/22
